STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement January 28, 2008 Job Number Corporation Number C20080129-0244 E0910802006-7 Filing Description Document Filing Number Date/ Time of Filing Amendment 20080056277-87 January 28, 2008 04:10:34 PM Corporation Name Resident Agent MD HOLDINGS CORP. CSC SERVICES OFNEVADA INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080056277-87 Filing Date and Time 01/28/20084:10 PM Entity Number E0910802006-7 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation Pursuant to NRS 78.385 and 78.390 - (After issuance of Stock) 1. Name of the corporation: MD HOLDINGS CORP. 2. The articles have been amended as follows (provide article number if available): Article 3. Shares: the number of shares the corporation is authorized to issue is 500,000,000 with a par value of $0.001. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classesor series , or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 25,000,000 4. Effective date of filing (optional): 01/29/ 08 5. Officer signature (required): X/s/ Marshall Davis *if any proposed amendment would alter or change any preference or any relative to other right given to any class or series of outstanding shares, then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each classor series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees.
